UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     SHARON L. MCRAE,                                DOCKET NUMBER
                  Appellant,                         DE-1221-14-0085-W-1

                  v.

     DEPARTMENT OF VETERANS                          DATE: September 2, 2014
       AFFAIRS,
                 Agency.




             THIS FINAL ORDER IS NONPRECEDENTIAL *
          Sharon L. McRae, Southfield, Michigan, pro se.
          Kristen F. Trainor, Esquire, Kansas City, Missouri, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member



                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the April 22, 2014 initial
     decision in this individual right of action appeal. Initial Appeal File, Tab 92;
     Petition for Review (PFR) File, Tab 1. During later settlement discussions, the

     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

     appellant decided to withdraw the appeal and submitted a notice to that effect.
     PFR File, Tab 5. The agency responds that it has no objection to the withdrawal.
     PFR File, Tab 6.
¶2         Finding that withdrawal is appropriate under these circumstances, we
     VACATE the initial decision and DISMISS the appeal as withdrawn, “with
     prejudice to refiling” (i.e., the parties normally may not refile this appeal).
¶3         This is the final decision of the Merit Systems Protection Board in this
     appeal. 5 C.F.R. § 1201.113.

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
           You have the right to request the United States Court of Appeals for the
     Federal Circuit to review this final decision. You must submit your request to the
     court at the following address:
                                United States Court of Appeals
                                    for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439

           The court must receive your request for review no later than 60 calendar
     days after your receipt of this order. If you have a representative in this case, and
     your representative receives this order before you do, then you must file with the
     court no later than 60 calendar days after receipt by your representative. If you
     choose to file, be very careful to file on time. The court has held that normally it
     does not have the authority to waive this statutory deadline and that filings that
     do not comply with the deadline must be dismissed.            See Pinat v. Office of
     Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991)
           If you need further information about your right to appeal this decision to
     court, you should refer to the federal law that gives you this right. It is found in
     Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703). You may read
     this law, as well as review the Board’s regulations and other related material, at
                                                                                3

our website, http://www.mspb.gov.      Additional information is available at the
court's website, www.cafc.uscourts.gov.     Of particular relevance is the court's
"Guide for Pro Se Petitioners and Appellants," which is contained within the
court's Rules of Practice, and Forms 5, 6, and 11.
     If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.